241 S.W.3d 418 (2007)
STATE of Missouri, Respondent,
v.
Jerome BARNES, Appellant.
No. ED 87967.
Missouri Court of Appeals, Eastern District, Division Three.
December 18, 2007.
Scott Thompson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Jerome Barnes ("Defendant") appeals from the judgment of the trial court following jury convictions of robbery in the first degree, armed criminal action, trafficking in the second degree, possession of a controlled substance, and resisting arrest. The trial court sentenced Defendant as a prior offender to concurrent terms of twenty years' imprisonment for robbery in the first degree, five years' imprisonment for armed criminal action, five years' imprisonment for trafficking in the second degree, five years' imprisonment for possession of a controlled substance, and four years' imprisonment for resisting arrest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. *419 However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).